 In the Matter Of INGERSOLL-RAND COMPANYandUNITED ELECTRICAL,RADIO & MACHINEWORKERS OFAMERICA, C. I. O.Case No. 3-R-1105.-Decided January 30, 1946Mr. James McFadden,byMr. James L. Burke,of Elmira, N. Y.,andMr.C. L. Parsons,of Painted Post, N. Y., for the Company.Mr. Charles Rivers,of Syracuse, N. Y., andMr. Ben Kriesberg,ofCorning, N. Y., for the Union.Mr. Warren H. Leland,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Ingersoll-Rand Company, main plant, Painted Post,New York, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeFrancis Helgesen, Trial Examiner. The hearing was held at Corning,New York, on November 20, 1945. The Company and the Union ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIngersoll-Rand Company is a New Jersey corporation operatingplants inthe State of New Jersey, in the Commonwealth of Pennsyl-vania, andat Painted Post, New York, which is the sole plant involvedin this proceeding.The Company, at its Painted Post plant, is en-gaged in the manufacture and sale ofair and gascompressors.During65 N. L.R. B., No. 107.625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe year 1944, the Company purchased raw materials for use at thePainted Post plant, valued in excess of $5,000,000, of which more than75 percent was purchased from points outside the State of New York.During the year 1944, the Company sold manufactured products valuedin excess of $5,000,000, of which more than 75 percent was sold andshipped to points located outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act. 'II.THE ORGANIZATIONINVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with the agreement of the parties atthe hearing, we find that all production and maintenance employees ofthe Company at its Painted Post main plant, including inspectors,janitors, truck drivers, timekeepers, and expeditors, but excludingoffice and clerical employees, time-study men, production and main-tenance employees employed in the foundry, foremen, working leaders,and all other supervisory employees having authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employees'The Field Examiner reported that the Union submitted 600 authorization cards, bearingthe names of employ ees listed on the Company's pay roll of October 7, 1945.There are approximately 854 employees in the appropriate unit. INGERSOLL-RAND COMPANY627in the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ingersoll-RandCompany, main plant, Painted Post, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Electrical, Radio & Machine Workers of America, C. I. 0.,for the purposes of collectivebargaining.0